DETAILED ACTION
This is a first office action in response to application no. 17/359,506 filed on June 26, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 calls for: An image processing method, comprising:
	determining a display mode.
This limitation is indefinite since the claim does not provide any necessary step for determining the display mode.  In other words, there must be enough elements or specific steps to help in determining a display mode.  In addition, the claims call for a normal display mode, a two-dimensional display mode. When it comes to claim 1, which calls for determining a display mode. Which one of the display modes is being determined in the method of claim 1? The Applicant must provide the necessary element to make and use the step of determining the display mode in the claim.

Regarding claim 2, what is the difference between a normal display mode and a two-dimensional display mode? A normal display mode appears to be a 2-dimensional frame shown on a display device. If there is a nominal display mode, the claim must provide the appropriate language to differentiate the nominal/normal display mode from the 2-dimensional display mode.

Since claims 1 and 2 are indefinite, they will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US Patent no. 10,674,133).

Regarding claims 1 and 14, Oh discloses an image processing system and method (See Oh col. 5, lines 26-35), comprising: determining a display mode (See Oh col. 1, lines 60-66); processing, according to an image processing manner corresponding to the display mode, original image data to obtain target image data, wherein a resolution of the target image data is less than or equal to that of the original image data, and the target image data carries indication information of the display mode (See Oh col. 5, lines 32-40 and col. 10, lines 45-54); and transmitting the target image data to an image display terminal, to allow the image display terminal to perform image display according to a scanning display manner corresponding to the display mode (See Oh col. 6, lines 20-29, col. 7, lines 17-23, col. 10, lines 60-67 and col. 11, lines 1-6).

Regarding claim 11, Oh discloses an image display method, comprising: receiving target image data (See Oh col. 2, lines 44-54); determining a display mode by analyzing the target image data (See Oh col. 1, lines 50-67, col. 2, lines 1-5 and col. 12, lines 1-8); and performing image display on a display at an image display terminal according to a scanning display manner corresponding to the display mode (See Oh col. 2, lines 44-64).

As per claim 2, 12 and 15, most of the limitations of these claims have been noted in the above rejection of claims 1 and 11.  In addition, Oh further discloses an image display method wherein the display mode is one of the following modes: a normal display mode, a two-dimensional display mode, a three-dimensional display mode and a stereoscopic light field display mode (See Oh col. 1, lines 60-67, col. 2, lines 1-5).

As per claims 3 and 16, most of the limitations of these claims have been noted in the above rejection of claims 1 and 11.  In addition, Oh further discloses an image display method wherein determining the display mode comprises at least one of the following steps: determining, according to a type of a running application, a display mode matched with the type of the application (See Oh col. 3, lines 14-24); and determining, in response to a user operation, a display mode selected by the user operation (See Oh col. 4, lines 26-40).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4, 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Patent no. 10,674,133) in view of Hornstein et al. (US Patent Application Publication no. 2021/0364988).

Regarding claim 4, most of the limitations of this claim have been noted in the above rejection of claim 2.
	It is noted that Oh is silent about starting a single-person mode or a multi-person mode according to a quantity of persons who are watching at the same time at the image display terminal and eye gaze parameters of each person; and processing, according to the image processing manner corresponding to the display mode, the original image data to obtain the target image data comprises: processing the original image data according to the image processing manner in the single-person mode or the multi-person mode corresponding to the display mode to obtain the target image data.
	However, Hornstein teaches starting a single-person mode or a multi-person mode according to a quantity of persons who are watching at the same time at the image display terminal and eye gaze parameters of each person; and processing, according to the image processing manner corresponding to the display mode, the original image data to obtain the target image data comprises: processing the original image data according to the image processing manner in the single-person mode or the multi-person mode corresponding to the display mode to obtain the target image data (See Hornstein [0046]  “The modes can be determined (e.g., selected, switched between, etc.) based on a number of viewers, an ability for a sensor or computing system to lock in on tracking viewer(s), viewer pose, viewer distance from the display, a number of displayed views, viewer preference(s) or selection(s), a holographic image displayed using the display, a display type, and/or based on any suitable criterion.” and [0091] “In some variants particularly when viewers are tracked (e.g., in a tracking mode), S400 can include modifying the views based on the viewer position (e.g., based on gaze tracking information). The views can be modified so that one or more objects within the views appears to follow and/or track a viewer (e.g., a primary viewer such as a viewer interacting with the display, a closest viewer, each viewer, etc.), so that one or more objects is changed based on a viewer interaction, and/or otherwise be modified.” ).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Oh’s image processing system and method to incorporate Hornstein’s teachings to start a single-person mode or a multi-person mode according to a quantity of persons who are watching at the same time at the image display terminal and eye gaze parameters of each person; and processing, according to the image processing manner corresponding to the display mode, the original image data to obtain the target image data comprises: processing the original image data according to the image processing manner in the single-person mode or the multi-person mode corresponding to the display mode to obtain the target image data.  The motivation for performing such a modification in Oh is to track the position of one or more users and to display one or more views to the viewers.

As per claim 6, the combination of Oh and Hornstein further teaches wherein the display mode is a normal display mode, and the resolution of the target image data obtained according to the image processing manner in the single-person mode or the multi-person mode corresponding to the normal display mode is the same as that of the original image data (See Horstein [0045]).

As per claim 17, the combination of Oh and Hornstein further teaches a terminal device, comprising: a memory and a processor, wherein the memory stores a computer program which, when executed by the processor, implements the image processing method (See Oh col. 15, lines 40-48).

As per claim 18, the combination of Oh and Hornstein further teaches a terminal device, comprising: a display, a memory, and a processor, wherein the display is connected with the processor and is configured to provide a display interface, and the memory stores a computer program which, when executed by the processor, implements the image display method (See Oh col. 5, lines 32-48).

As per claims 19 and 20, the combination of Oh and Hornstein further teaches computer readable storage medium, storing a computer program which, when executed by a processor, implements the image processing method (See Oh col. 15, lines 40-48).

As per claim 5, most of the limitations of this claim have been noted in the above rejection of claim 2.
	It is noted that Oh is silent about wherein starting the single-person mode or the multi-person mode according to the quantity of persons who are watching at the same time at the image display terminal and eye gaze parameters of each person comprises: in a case that the quantity of persons who are watching at the same time at the image display terminal is one, or the quantity of persons who are watching at the same time at the image display terminal is more than one and the eye gaze parameters of the plurality of persons indicate a same gaze area, starting the single-person mode; and in a case that the quantity of persons who are watching at the same time at the image display terminal is more than one and the eye gaze parameters of the plurality of persons indicate at least two gaze areas, starting the multi-person mode.
	However, Hornstein teaches starting the single-person mode or the multi-person mode according to the quantity of persons who are watching at the same time at the image display terminal and eye gaze parameters of each person comprises: in a case that the quantity of persons who are watching at the same time at the image display terminal is one, or the quantity of persons who are watching at the same time at the image display terminal is more than one and the eye gaze parameters of the plurality of persons indicate a same gaze area, starting the single-person mode; and in a case that the quantity of persons who are watching at the same time at the image display terminal is more than one and the eye gaze parameters of the plurality of persons indicate at least two gaze areas, starting the multi-person mode (See Hornstein Fig. 1, steps S200, Fig. 5,  [0035], [0045], [0047], [0058] and [0075]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Oh’s image processing system and method to incorporate Hornstein’s teachings to start the single-person mode or the multi-person mode according to the quantity of persons who are watching at the same time at the image display terminal and eye gaze parameters of each person comprises: in a case that the quantity of persons who are watching at the same time at the image display terminal is one, or the quantity of persons who are watching at the same time at the image display terminal is more than one and the eye gaze parameters of the plurality of persons indicate a same gaze area, starting the single-person mode; and in a case that the quantity of persons who are watching at the same time at the image display terminal is more than one and the eye gaze parameters of the plurality of persons indicate at least two gaze areas, starting the multi-person mode. The motivation for performing such a modification in Oh is to track the positions of one or more viewers, and to display one or more views to the viewers, while the display can optionally concurrently project a predetermined number of views adjacent the selected views to accommodate for rapid user motion.

10.	Claims 7-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Applicant must amend dependent claims 1 and 2.

The claims are allowable over the prior art of record since the references taken individually or in combination fails to teach or suggest an image processing system and method  comprising the steps of processing the original image data according to the image processing manner in the single-person mode or the multi-person mode corresponding to the display mode to obtain the target image data comprises: dividing an original image corresponding to the original image data into at least one gaze area and a plurality of non-gaze areas according to the eye gaze parameters collected at the image display terminal, sampling the at least one gaze area using an original resolution to obtain at least one gaze image, and sampling the plurality of non-gaze areas using a compressed resolution to obtain a plurality of corresponding non-gaze images; and splicing the at least one gaze image and the plurality of non-gaze images to obtain the target image data.


11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ha et al. (US Patent Application Publication no. 2021/0134200) teaches display device capable of displaying 3D image.
Holz (US Patent no. 10,656,720) teaches mode switching for integrated gestural interaction and multi-user collaboration immersive virtual reality environments.
Ha (US Patent Application Publication no. 2006/0279750) teaches apparatus and method for converting image display mode.
Bernard et al. (US Patent no. 9787977) teaches 3D glasses, display apparatus and control method therefor.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424